Case 4:18-cv-00825-O Document 28 Filed 02/20/19             Page 1 of 4 PageID 1080


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Richard W. DeOtte, et al.,

                       Plaintiffs,

 v.                                            Case No. 4:18-cv-825-O

 Alex M. Azar II, et al.,

                       Defendants.


UNOPPOSED MOTION FOR TEMPORARY RESTRAINING ORDER
      Plaintiff Braidwood Management Inc. respectfully moves for a temporary restrain-

ing order against the enforcement of the Contraceptive Mandate, codified at 42
U.S.C. § 300gg-13(a)(4), 45 C.F.R. § 147.130(a)(1)(iv), 29 C.F.R. § 2590.715–
2713(a)(1)(iv), and 26 C.F.R. § 54.9815–2713(a)(1)(iv), and against the enforce-
ment of 26 U.S.C. § 4980D, which imposes tax penalties of $100 per employee per
day on any employer that fails to comply with the Contraceptive Mandate. The pro-
posed TRO will apply only to Braidwood, and it will shield Braidwood from tax pen-
alties for its decision to revoke contraceptive coverage in its self-insured health plan
effective December 1, 2018. The protections conferred by this TRO will last only
until the date on which this Court rules on the plaintiffs’ motion for preliminary in-
junction. The defendants are unopposed to this motion.
      The Contraceptive Mandate and 26 U.S.C. § 4980D require employers to choose
from among the following three options: (1) Provide contraceptive coverage in their
employees’ health insurance; (2) Fill out and submit a form that leads directly to the
provision of contraception by their insurer or third-party administrator; or (3) Pay a
tax penalty of $100 per employee per day. See 26 U.S.C. § 4980D. On November



unopposed motion for temporary restraining order                              Page 1 of 4
Case 4:18-cv-00825-O Document 28 Filed 02/20/19             Page 2 of 4 PageID 1081


15, 2018, the defendants issued a final rule that categorically exempts objecting em-
ployers such as Braidwood from the Contraceptive Mandate and the corresponding
tax penalties. See Religious Exemptions and Accommodations for Coverage of Certain
Preventive Services Under the Affordable Care Act, 83 Fed. Reg. 57,536 (Nov. 15,
2018). In reliance on this final rule, Braidwood terminated coverage of contraception
in its self-insured health plan effective December 1, 2018. See Affidavit of Steven F.
Hotze at ¶¶ 25–27 (attached as Exhibit 1).
    On January 14, 2019, a federal district judge in Philadelphia issued a nationwide
injunction that prohibits the defendants from enforcing the final rule of November
15, 2018. See Pennsylvania v. Trump, No. 2:17-cv-04540-WB (E.D. Pa. Jan. 14,
2019), ECF Nos. 135, 136. As a result of this nationwide injunction, Braidwood is
now facing tax penalties of $100 per employee per day for conduct that is protected
by the Religious Freedom Restoration Act. See 26 U.S.C. § 4980D. In addition,
Braidwood’s tax returns for the 2018 calendar year are due on March 15, 2018, and
Braidwood needs to know whether it must pay tax penalties for its refusal to provide
contraceptive coverage since December 1, 2018.

    Braidwood therefore requests a temporary restraining order that will shield it
from tax penalties while the parties brief the motions for class certification (ECF No.

20) and preliminary injunction (ECF No. 21). The proposed order would enjoin the
defendants and their successors from imposing tax penalties on Braidwood for its fail-
ure to provide or arrange for contraceptive coverage from December 1, 2018, until
the date that this Court rules on the plaintiffs’ motion for preliminary injunction. The
order would also promise that the final judgment or consent decree entered in this
case will enjoin the defendants and their successors from imposing tax penalties on
Braidwood for its failure to comply with the Contraceptive Mandate during this win-
dow of time.
    A proposed order is attached to this unopposed motion.

unopposed motion for temporary restraining order                              Page 2 of 4
Case 4:18-cv-00825-O Document 28 Filed 02/20/19      Page 3 of 4 PageID 1082


                                      Respectfully submitted.

                                       /s/ Jonathan F. Mitchell
 Charles W. Fillmore                  Jonathan F. Mitchell
 H. Dustin Fillmore                   Texas Bar No. 24075463
 The Fillmore Law Firm, L.L.P.        Mitchell Law PLLC
 1200 Summit Avenue, Suite 860        106 East Sixth Street, Suite 900
 Fort Worth, Texas 76102              Austin, Texas 78701
 (817) 332-2351 (phone)               (512) 686-3940 (phone)
 (817) 870-1859 (fax)                 (512) 686-3941 (fax)
 chad@fillmorefirm.com                jonathan@mitchell.law
 dusty@fillmorefirm.com
                                      Counsel for Plaintiffs and
 Dated: February 20, 2019             the Proposed Classes




unopposed motion for temporary restraining order                     Page 3 of 4
Case 4:18-cv-00825-O Document 28 Filed 02/20/19          Page 4 of 4 PageID 1083


                    CERTIFICATE OF CONFERENCE
    I certify that I conferred with Daniel Riess, counsel for the defendants, and he
informed me that the defendants are unopposed to this motion.



                                          /s/ Jonathan F. Mitchell
                                         Jonathan F. Mitchell
                                         Counsel for Plaintiffs and
                                         the Proposed Classes



                         CERTIFICATE OF SERVICE
    I certify that on February 20, 2019, I served this document through CM/ECF
upon:


Daniel Riess
U.S. Department of Justice
Civil Division
1100 L Street NW
Washington, D.C. 20005
(202) 353-3098
daniel.riess@usdoj.gov

Counsel for Defendants

                                          /s/ Jonathan F. Mitchell
                                         Jonathan F. Mitchell
                                         Counsel for Plaintiffs and
                                         the Proposed Classes




unopposed motion for temporary restraining order                          Page 4 of 4
